Citation Nr: 0112281	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a right knee strain.

2. Entitlement to service connection for bilateral ankle 
weakness.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the veteran's claims of 
entitlement to service connection for a right knee strain and 
bilateral ankle weakness.  The Board notes that the February 
1999 rating decision did indicate at one point that a 0 
percent evaluation was warranted for the veteran's right 
knee, however, inasmuch as the right knee was not listed as a 
service connected disability in that rating decision, and as 
the accompanying March 1999 letter clearly indicated that the 
veteran's claim for his right knee was denied, the Board 
finds that the reference to the veteran's right knee in the 
February 1999 rating decision was a typographical error. 

Further, the Board notes that the rating decision dated 
February 1999 granted service connection for sinusitis at a 
noncompensable evaluation, and for headaches, also at a 
noncompensable evaluation.  In September 1999, the veteran 
filed a notice of disagreement with respect to his claims for 
headaches and sinusitis.  In a statement of the case and a 
rating decision, both issued April 2000, the veteran was 
granted a 10 percent evaluation for sinusitis with headaches.  
The statement of the case noted that a separate 
noncompensable rating for headaches was being discontinued, 
as the current evidence indicated that the headaches were 
primarily sinus related.  In a rating decision dated April 
2000, it was noted that grant of a 10 percent evaluation 
satisfied the veteran's notice of disagreement with the 
noncompensable evaluation previously assigned for sinusitis.  
However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  As the 
veteran was misinformed as to the law, the Board finds that 
he should be notified that his appeals for the issues of an 
increased rating for sinusitis and headaches are still 
pending, and he should be given a reasonable amount of time, 
after notification of the proper law, to file a substantive 
appeal of these two issues, if he should choose to do so.


REMAND

The veteran and his representative contend that service 
connection is warranted for a right knee strain and bilateral 
ankle weakness.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty or active duty 
for training.  Service connection may also be granted for 
disability resulting from an injury incurred or aggravated 
during inactive duty training.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board initially notes that the veteran's service medical 
records are essentially negative for any records of treatment 
of the veteran's right knee or ankles.  The Board notes that 
the February 1995 service medical record suggested by the 
veteran in his May 2000 substantive appeal does contain a 
reference to the veteran's right knee; however, that record 
indicates that the veteran's chief complaint was left knee 
pain; further, that record elsewhere refers to the patient's 
left knee.  Thus, although the veteran was seen for knee pain 
in February 1995, it appears that he was seen for left knee 
pain only, and any reference to right knee pain was in error.  
There are no other service medical records which show the 
veteran was treated for any right knee injury or disability.

Further, the only service medical record that refers to the 
veteran's ankles in any way is the report of a bone scan done 
in May 1995, which was done for his complaints of recurrent 
bilateral anterior tibia discomfort.  The examiner at that 
time did find that the bone scan showed that the veteran had 
a mild amount of increased activity in the left ankle and 
hind foot that would be most consistent with stress, or a 
post traumatic change, however, there was no scintigraphic 
evidence of a stress fracture in that study.  Although the 
veteran's service medical records do contain numerous further 
reports of the veteran's complaints of, and treatment for, 
shin splints, there is no service medical record in the 
veteran's file indicating that the veteran ever received 
treatment for, or in fact complained of, any ankle injury or 
disability.

The Board further notes a VA outpatient treatment record 
dated May 1999.  The examiner at that time questioned whether 
the veteran was malingering.  The examiner notes that the 
veteran pursed his lips to make a sound like a difficulty 
with breathing, but found his lungs to be clear.  The 
examiner finally noted that it was hard to tell what was real 
with the veteran, but that he might have real problems.  The 
report of X-rays taken November 1998 was negative for any 
findings in the veteran's knees.  The report of X-rays taken 
August 1999 found both the veteran's knees and his ankles to 
be completely negative.  The report of a VA examination 
performed in November 1998 indicates that the veteran is a 
well-developed muscular man who walks with a normal and 
symmetric gait.  The Board recognizes that, during the VA 
examination of November 1998, the veteran was found to have a 
mild laxity to varus stress in the right knee, and audible 
popping and snapping with any rotation or flexion/extension 
of the ankles.  However, in an addendum to the November 1998 
VA examination, dated December 1999, the examiner indicated 
that he found no symptoms to show a diagnosable right or left 
ankle disability in the veteran.  When asked whether the 
veteran had a diagnosis of a left or right knee disability, 
the examiner could only offer a diagnosis of the left knee, 
as lateral ligamentous insufficiency of the left knee.  (The 
Board notes that the veteran was granted service connection 
for his left knee disability by a rating decision dated April 
2000.)

However, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

In the instant case, the veteran was never properly informed 
of the types of evidence he would need to submit to maintain 
his claim, specifically, medical evidence linking any right 
knee or ankle disability to service.  Under the VCAA, there 
is imposed on VA a duty to provide notice of the information, 
medical evidence, and lay evidence necessary to support a 
claim.  

Further, it also appears, from a report of contact dated 
November 1998, that the veteran was involved in a car 
accident in which he totaled his car.  If the veteran 
received medical treatment as a result of that accident, 
specifically in regards to his ankles or right knee, those 
records should be associated with the claims folder.  The 
veteran should be advised that all medical records dealing 
with either his right knee or ankles should be associated 
with the claims folder.

As such, this case is REMANDED for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for any ankle or right shoulder injury 
or disability since service.  After 
securing the necessary release(s), the 
RO should obtain these records.  The 
RO should also obtain any relevant 
medical records of the veteran from 
any VA facility that are not already 
of record, to include any additional 
records from the Syracuse VA Medical 
Center not already of record.  If any 
requested records are not available, 
or the search for such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified. The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and should be provided 
the opportunity to do so. 

2. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, to include a 
further VA examination if any further 
medical evidence received tends to 
indicate that the veteran does in fact 
suffer from an ankle or right knee 
disability, the RO should again 
consider this claim on the basis of 
all pertinent medical evidence of 
record and legal authority.  The RO 
should provide clear reasons and bases 
for its determinations, addressing all 
concerns noted in this REMAND. 

5. If this claim remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of 
the case and afforded the applicable 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

